t c memo united_states tax_court darrell rooney petitioner v commissioner of internal revenue respondent docket no filed date brent e vallens for petitioner scott b burkholder for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax petitioner timely filed a petition contesting respondent’s determination after 1monetary amounts are rounded to the nearest dollar concession sec_2 the issues for decision are whether respondent is precluded from disallowing petitioner’s schedule c amortization3 expense deduction for because he allowed a similar deduction during an audit of petitioner’s form_1040 u s individual_income_tax_return and whether petitioner is entitled to the schedule c amortization expense deduction he 2on brief respondent concedes that on the schedule c profit or loss from business petitioner is entitled to deduct depreciation of dollar_figure with respect to assets petitioner acquired in and and to deduct legal and professional fees of dollar_figure although the parties included the depreciation of archival photos and equipment of dollar_figure and dollar_figure respectively in the description of the disputed expense deductions contained in stipulation of the stipulation of facts respondent states on brief and the record establishes that petitioner deducted those amounts as part of another category on his schedule c which respondent allowed accordingly we disregard stipulation to the extent described herein as inconsistent with the record as follows from the foregoing only the cost_recovery of assets that petitioner acquired in and included in calculating the disputed deduction claimed on his schedule c remains at issue 3generally depreciation is a reasonable_allowance_for_exhaustion_wear_and_tear and obsolescence sec_167 i r c and refers to the gradual reduction in the value of tangible_property as opposed to intangible_property see black’s law dictionary 8th ed with respect to intangible assets the internal_revenue_code generally uses the word amortization see eg sec_197 i r c petitioner claimed depreciation and amortization expenses in two categories on his schedule c the depreciation and sec_179 i r c expense deduction category and the amortization expense deduction category only the latter category is at issue for simplicity we shall hereinafter refer to the disputed category as the cost_recovery deduction claimed for under sec_167 a or any other cost_recovery section of the code findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioner resided in california when he filed his petition i petitioner’s professional background petitioner is a film director animator writer and producer who was employed during by walt disney pictures television walt disney petitioner studied animation film and illustration in college and graduated with high honors in the 1980s petitioner took classes on directing editing acting writing and screenwriting during his studies petitioner learned about the importance of a clippings file or research library which is a collection of photographs and illustrations from magazines and books of various images such as cars weather animals or people petitioner uses his research library as a tool when designing scenes since petitioner has been involved in the production of animated tv series episodes and films for walt disney turner 4unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 5in addition to the term research library the parties also sometimes use reference library feature animation and universal pictures petitioner has worked on such projects in various capacities including writer editor layout artist animator storyboard artist head of storyboards sequence director producer and director in the 1990s petitioner started writing screenplays some of which he sold in the mid-1990s walt disney hired petitioner petitioner’s directing credits for walt disney include the animated films mulan lady and the tramp ii scamp’s adventure the three little pigs and the lion king ii simba’s pride in addition to his employment with walt disney petitioner has worked on several independent projects over the years petitioner has pitched some of the projects to studio executives or production companies and some pitches resulted in sales in years before if a pitch did not result in a sale petitioner did not abandon the project instead he might pitch it again when meeting a new producer or development executive petitioner’s goal is to make himself a more valuable and marketable director and to transition from directing animated films to directing live action feature films ii petitioner’s independent projects and the research library in petitioner had several open projects many of which he has been trying to market since the 1990s the projects are described below a jean harlow in petitioner’s principal independent project involved jean harlow ms harlow a movie star of the 1930s who died in at the age of petitioner has been fascinated with ms harlow since the 1970s when petitioner started writing a screenplay about ms harlow in the early 1990s he realized that he lacked necessary information and he started to expand his research library on ms harlow which was limited at that time to inexpensive reprint photos as of the trial date petitioner’s research library on ms harlow contained more than three-ring binders of printed materials the binders are organized chronologically most of the materials in the binders are from through because those were pivotal years in ms harlow’s life the binders 6in addition to the projects described in this section in petitioner started work on the fish out of the water and vikings projects although petitioner bought books for these projects in the record reflects that he did not claim deductions for the cost of the books on his schedule c accordingly we do not discuss these projects and petitioner’s purchases related to them 7the record does not establish that petitioner ever finished the harlow screenplay contain articles from newspapers and movie magazines books loose pages from books and magazine covers petitioner’s research library also contain sec_25 binders of photographs of ms harlow and other materials including letters historical documents contracts personal mementos contact information of fellow researchers and professional associations relating to ms harlow films and vintage radio recordings on tape and cd and in transcript form the photographs vary in quality and include reprints copies of photographs nonprofessional candid photographs archival and autographed photographs and production stills petitioner keeps his binder materials in archival plastic sleeves petitioner purchased most of the materials on ms harlow either at movie memorabilia shows or on ebay petitioner looks for materials that were written about her while she was alive and that were not changed by studio press or magazine editors petitioner considers his collection an encyclopedia of ms harlow’s life petitioner intends to continue acquiring historical material photos letters and other items that illuminate ms harlow’s private life his goal is to collect a research library that is so extensive that he is the first person contacted regarding the availability of items related to ms harlow in petitioner met mark vieira mr vieira a photographer and writer who as of the trial date had written and published seven books on hollywood history mr vieira worked with petitioner in various ways in the process of writing three of the books mr vieira obtained materials on hollywood history from petitioner such as photographs or quotations about the subjects in the books and petitioner was credited in the books before mr vieira also used two photographs from petitioner’s research library for one of his books for which he paid petitioner approximately dollar_figure in late mr vieira asked petitioner whether he would be interested in collaborating on a book about ms harlow and mr vieira and petitioner prepared a proposal for a publisher in date mr vieira met with the publisher’s marketing personnel but the publisher was not interesteddollar_figure 8petitioner also claims he intends to write a screenplay and a book and create a film about ms harlow as of the trial date he had not done any of these things 9after mr vieira rents photographs for use in his books generally he is not obligated to pay a royalty when the book is published 10since then petitioner has expanded his research library to include rare photographs of ms harlow from a sitting in griffith continued b titanic survivors in the late 1980s and 1990s petitioner met survivors of the sinking of the titanic several descendants of survivors and one titanic cross-channel passenger and he interviewed them on film petitioner testified that in the 1990s subsidiaries of twentieth century fox and several other production companies licensed some part of the footage in the mid-1990s petitioner also sold some titanic travelogue documentariesdollar_figure petitioner’s research library concerning the titanic contains photographs of the people he interviewed and footage of the interviews it also contains materials from magazines and books relating to the titanic its passengers and crew and interview materials c cass elliot in petitioner started his cass elliot project which contemplates the development of a full-length musical feature film based on the life of singer cass elliot of the mamas the papas a popular musical group of the mid-1960s petitioner interviewed people who knew cass elliot and he collected materials on her including books magazines and audio continued park however the record is not clear whether petitioner acquired these photographs in or later 11with the centennial of the sinking of the titanic coming up in petitioner hopes to repackage and sell the documentary footage materials petitioner also had occasional meetings with writers or producers on this project in years before d calamity jane the calamity jane project which petitioner began in contemplates the creation of an animated musical film about calamity jane petitioner pitched the project to a studio sometime before but the studio later abandoned the project and he resumed developing his original idea in petitioner pitched the project to two additional studios without success petitioner acquired materials for the project including dvds vhs tapes books magazines and photographs of calamity jane her contemporaries and the wild west of the 19th century e joan of arc in petitioner began his joan of arc project which he envisions making into an animated full-length production petitioner’s research library on joan of arc contains books films photographs and illustrations in petitioner unsuccessfully pitched the project to walt disney television animation f the black donnellys in petitioner began the black donnellys project which envisions the development of a full-length feature film the project focuses on an infamous family of irish immigrants who moved to southern ontario canada in the early to mid 19th century petitioner acquired books photographs magazine articles and other materials related to the project and visited london ontario where the black donnellys lived in petitioner unsuccessfully pitched the project to walt disney pictures iii audit of petitioner’s return in respondent began examining petitioner’s return audit on his schedule c petitioner deducted depreciation and amortization expenses of dollar_figure in the course of the audit respondent accepted petitioner’s schedule c depreciation and amortization deduction as reported iv petitioner’s return petitioner’s accountant judy vargas ms vargas prepared his return and petitioner timely filed it petitioner reported dollar_figure in wages for his work as a director for walt disney petitioner attached to his return a schedule c on which he described his principal business as that of a producer and filmmaker the schedule c reported no income or gross_profit and a dollar_figure loss as part of the schedule c expenses petitioner deducted dollar_figure as the cost_recovery deduction see supra note petitioner depreciated or amortized most assets on a straight-line 5-year basisdollar_figure 12the record indicates that of the categories remaining at issue petitioner amortized promotion as a 5-year_property continued of the dollar_figure cost_recovery deduction reported on petitioner’s schedule c that respondent disallowed the following components remain at issue description furniture fixtures goodwill promotion artist supply research tapes theater goodwill dues and periodicals books promotion salary promotion animation art photos research library research photo promotion goodwill goodwill reference library reference library vint magazine library total year acquired cost_basis dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number deduction dollar_figure big_number big_number big_number big_number big_number big_number because petitioner recovered the cost of most of the assets using a 5-year cost_recovery period his depreciation schedule included several assets that petitioner had acquired in and but had not fully depreciated or amortized the depreciation schedule also included categories of assets purchased after which are similar to the categories on the depreciation schedule such as research photos and library continued using the 200-percent declining balance mid-quarter convention method research acquired in and promotion goodwill expenditures in and respondent audited petitioner’s return and issued a notice_of_deficiency that disallowed in full the dollar_figure cost_recovery deduction and made certain computational adjustments in the form 886-a explanation of items attached to the notice_of_deficiency respondent stated that the deduction is disallowed because this item is not an allowable deduction i burden_of_proof opinion the commissioner’s determinations are presumed correct and the taxpayer ordinarily bears the burden of proving a determination is erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deduction 503_us_79 petitioner does not contend that sec_7491 shifts the burden_of_proof to respondent and the record does not permit us to conclude that the requirements of sec_7491 are met accordingly petitioner bears the burden of proving that he is entitled to the claimed deduction ii the parties’ arguments a respondent respondent does not argue that petitioner was not in the trade_or_business of being a producer and filmmaker nor does respondent contest that petitioner actually spent the amounts he claimed to have spent respondent contends instead that petitioner’s expenditures at least those related to the ms harlow project were personal because the expenditures were to enhance petitioner’s personal collection rather than to carry on his business as a producer and filmmaker even if the relevant expenses were business_expenses the amounts spent on items related to ms harlow were not reasonable and even if we were to conclude that depreciating the assets was proper petitioner incurred the costs in the process of creating long- lived assets the created assets and he should have capitalized the expenses under sec_263a which permits a taxpayer to recover costs only when the taxpayer places the created assets in service respondent’s sec_263a argument was raised for the first time in his opening brief petitioner anticipated the argument because he refers to it in his opening brief filed 13in his opening brief petitioner lists but does not address other issues such as whether the expenses were reasonable and necessary whether the expenses are subject_to the hobby_loss_rules of sec_183 and whether petitioner may deduct expenses continued concurrently with respondent’s and does not assert that the argument is a new_matter that either shifts the burden_of_proof to respondent or precludes our consideration of the argument however we do not need to consider respondent’s sec_263a argument because we deny petitioner’s cost_recovery deductions on other grounds b petitioner petitioner’s posttrial briefs focus primarily on one issue --the effect of the audit on respondent’s adjustments to petitioner’s schedule c cost_recovery deductions petitioner’s principal argument in his opening brief is that the audit resulted in an agreement on which petitioner is entitled to rely in subsequent years even in his reply brief petitioner focuses solely on the effect of the auditdollar_figure as a result petitioner’s opening and reply briefs are not particularly helpful in deciding the issues continued with respect to creative projects which are under development but which have not yet been produced and sold 14petitioner also asserts that the legal issues during trial were different from the issues that were in dispute during the audit according to petitioner during the audit and at the appeals level respondent argued that the assets should be depreciated on a 15-year basis with a midyear convention petitioner also alleges that after the case was docketed respondent changed course and claimed that petitioner incurred the expenses in pursuit of a hobby petitioner however does not allege any prejudice or unfair surprise and we conclude there is none respondent confirmed during trial and in his reply brief that sec_183 is not at issue in his opening brief petitioner states that he was prepared to present evidence regarding whether the expenditures were ordinary and necessary but abbreviated his presentation in response to comments by the court during the trial while petitioner’s point is not entirely clear he appears to imply that he was misled by the court into abbreviating his case at trial he is mistaken we warned petitioner on more than one occasion during trial that he had the burden_of_proof and that he needed to introduce evidence to show that the requirements for claiming cost_recovery deductions for the items in question were satisfied for the most part petitioner did not come to trial with the evidence he needed to support the disputed deduction moreover petitioner had ample opportunity to address respondent’s arguments in his posttrial briefs but made a deliberate decision not to do so relying instead on the audit having decided how to try his case and prepare his posttrial briefs petitioner must live with the consequences of his decisions and cannot now complain that any failure of proof rests on anyone’s shoulders but his own 15in his pretrial memorandum respondent relies on sec_162 and argues that petitioner failed to show that the research library expenses were ordinary necessary and reasonable however respondent does not explain how sec_162 is relevant to deductions under the cost_recovery sections of the code cf 97_tc_670 distinguishing sec_168 the authority for deducting an allowance for depreciation in that case from sec_162 iii the effect of the audit petitioner contends that on his schedule c he depreciated assets similar to those on the schedule c and that respondent considered the issue during the audit and allowed the deductions petitioner suggests that at the conclusion of the audit he and respondent entered into a settlement agreement pursuant to which he would depreciate the assets on a 5-year straight-line basis and that he relied on the settlement agreement in computing his federal_income_tax liability petitioner contends that respondent may not repudiate the settlement agreement and is barred from disallowing the depreciation_deductions with respect to the similar categories of assets we disagree the record does not support a finding that the parties entered into a settlement agreement with respect to the audit the record simply reflects that the audit was closed without changedollar_figure moreover the result of a prior audit ordinarily does not bind the commissioner because each tax_year is to be considered separately 394_us_678 although reliance on a prior audit may establish reasonable_cause and good_faith see sec_6664 for the purpose of determining whether the sec_6662 accuracy- 16the record contains respondent’s letter to petitioner dated date showing no adjustments to the schedule c and no deficiency for related penalty applies see eg de boer v commissioner tcmemo_1996_174 the commissioner’s failure to challenge a position in a prior audit does not bar a subsequent challenge with respect to a similar position see 55_tc_28 tesar v commissioner tcmemo_1997_207 accordingly we hold respondent is not estopped from disallowing the disputed cost_recovery deduction in for expenses similar to those that he had allowed in the auditdollar_figure iv petitioner’s evidence at trial the record contains exhibit 34-j which consists of summaries of receipts for items petitioner purchased in petitioner coded most items to show whether the purchase related to a specific project or was general ongoing research petitioner explained that exhibit 34-j was the cover sheet from his box of records for and the box itself contained receipts and a detailed description of each item although petitioner claims that the boxes of receipts for the purchases had similar cover sheets he did not introduce either the summaries or the original receipts into evidence at trial nor did he bring the summaries or receipts to trial 17respondent conceded depreciation_deductions with respect to assets purchased in and that were examined during the audit and for which petitioner claimed a depreciation deduction in see supra note petitioner asserts on brief that before trial his counsel proposed that the boxes of receipts for be offered as evidence at trial according to petitioner respondent’s counsel said that the introduction of those boxes of receipts was unnecessary and inappropriate because the documentation of the expenditures was not an issue in dispute in the case petitioner claims that on the basis of this representation he did not offer as evidence the boxes of receipts for he brought to trial only the box of receipts for and he introduced in evidence only the cover sheet from the box of receipts respondent denies that he prevented petitioner in any way from introducing evidence at no point during trial did petitioner assert that respondent misled him in any way with respect to the records for even when we expressed concern that petitioner was not proving how his purchases were connected to his schedule c activity for example during trial we stated that petitioner’s depreciation schedule reflects categories and that petitioner was not explaining what actually was in each one of these categories during ms vargas’ testimony we expressed concerns about the lack of testimony on how the assets related to petitioner’s schedule c activity at the conclusion of the trial we again stated that the record contained no detail regarding petitioner’s purchases with the exception of purchases made during at no point after we gave these warnings did petitioner’s counsel explain why he did not bring the documents to trial or why he did not attempt to introduce them into evidence nor did he ask us to keep the record open to submit them petitioner also states that during trial his counsel realized that the issues being considered by the court were not the same as the issues raised by the parties petitioner claims his counsel abbreviated his presentation of evidence on the issue of whether the expenditures were ordinary and necessary and switched to presenting evidence on the effect of the audit the effect of the audit was one of the issues in this case and our questioning the parties regarding one issue does not render other arguments of the parties moot or irrelevant moreover because we repeatedly called petitioner’s counsel’s attention to the kind of evidence that would be helpful in deciding whether petitioner was entitled to the cost_recovery deductions he claimed petitioner’s posttrial argument regarding abbreviating his presentation of evidence at trial lacks merit v petitioner’s cost_recovery deduction a cost_recovery in general although petitioner characterized the disputed cost_recovery deduction as an amortization deduction the parties seem to agree that petitioner claimed it under section dollar_figure sec_167 allows as a depreciation deduction a reasonable_allowance_for_exhaustion_wear_and_tear and obsolescence of property if the taxpayer uses such property in a trade_or_business or other income-producing activity see also sec_1_167_a_-1 income_tax regs sec_168 provides that except as otherwise provided therein the depreciation deduction authorized by sec_167 for any tangible_property shall be determined by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention the depreciation system set forth in sec_168 as in effect for is known as the modified accelerated_cost_recovery_system macrs depreciation is an accounting device that recognizes that the physical consumption of a capital_asset in a business activity is a true cost of doing business since the asset is being depleted 418_us_1 a depreciation deduction allows a taxpayer to recover his investment in an income-producing asset over the useful_life of the asset 103_tc_285 affd 65_f3d_329 3d cir as the process of consumption sec_1 income_tax regs allows a taxpayer to claim as deductions the cost of supplies used by him in the practice of his profession including amounts paid for books and furniture with short useful_life petitioner does not claim deductions under sec_1 income_tax regs nor does the record permit us to conclude that any of contested expenses qualified for a deduction under sec_162 continues and depreciation is claimed and allowed the asset’s adjusted_basis is reduced to reflect the distribution of its cost over time commissioner v idaho power co supra pincite ‘ the purpose of depreciation accounting is to allocate the expense of using an asset to the various periods which are benefited by that asset ’ id pincite quoting 364_us_122 under the cost_recovery provisions of the code which have changed considerably over time and are quite complex a taxpayer may under certain circumstances depreciate or amortize an asset used in the active_conduct_of_a_trade_or_business the circumstances vary depending on among other things the type of property involved and the date on which the property is placed_in_service different types of property are subject_to different sets of rules and there are several systems of cost_recovery that may apply eg the accelerated_cost_recovery_system acrs generally in effect for property placed_in_service during macrs generally effective for property placed_in_service beginning after and section dollar_figure assuming for the 19the rules with respect to the amortization of certain kinds of intangible_property are set forth in sec_197 and in other provisions of the code see eg sec_169 pollution_control_facilities neither party contends that the expenditures in question were sec_197 intangibles or that other amortization provisions apply moment that section and sec_263a which postpone cost_recovery under certain circumstances do not apply any analysis of the propriety of a cost_recovery deduction must take into account the type of property for which a taxpayer is claiming a cost_recovery allowance deduction and whether the property is subject_to wear_and_tear decay or decline from natural causes exhaustion and or obsolescence during the time that the property is used in the taxpayer’s business see eg sec_167 sec_168 sec_197 and related regulations if property is not subject_to wear_and_tear to decay or decline from natural causes to exhaustion and or to obsolescence no allowance for depreciation is deductible sec_1_167_a_-2 income_tax regs the regulations under sec_167 provide that personal_property is depreciable under sec_167 if the taxpayer established the useful_life of the property see sec_1_167_a_-1 and b income_tax regs no depreciation under sec_167 is allowed with respect to museum pieces of indeterminable useful_life see 661_f2d_203 sec_263 provides that no deduction shall be allowed for any amount paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_263a provides for the capitalization of certain costs of property produced_by_the_taxpayer see sec_263a b we have held that a painting displayed for business purposes that suffers no wear_and_tear is not depreciable under acrs when the taxpayer failed to prove a determinable useful_life see clinger v commissioner tcmemo_1990_459 under acrs however once the taxpayer establishes that an asset is subject_to exhaustion wear_and_tear or obsolescence the taxpayer does not need to show the useful_life of the asset liddle v commissioner supra pincite selig v commissioner tcmemo_1995_519 even if property might otherwise be subject_to the cost_recovery provisions because the property is adversely affected by use or by the passage of time generally no deduction for personal living or family_expenses is allowed sec_262 and no depreciation deduction is allowed for personal_use_property cf sec_1_167_a_-1 income_tax regs moreover under sec_274 no deduction otherwise allowable is permitted for any entertainment item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation unless the taxpayer establishes that the item was directly related to the active_conduct of the taxpayer’s trade_or_business the taxpayer claiming a cost_recovery deduction such as depreciation or amortization ordinarily has the burden of proving that the expenditure is depreciable and or is not a personal_expense and that the requirements of the applicable cost_recovery system have been met see rule a for the reasons set forth below petitioner has failed to carry his burden_of_proof b whether petitioner’s assets were depreciable or personal22 expenditures with respect to assets purchased in petitioner’s depreciation schedule indicates that in petitioner acquired two categories of assets that were included in calculating the disputed cost_recovery deduction reference library and vintage magazine-library materials the reference library items were archival photographs of jean harlow that petitioner purchased in the vintage magazine-library material sec_23 consisted of over vintage magazines related to ms harlow items designated as general ongoing research which included a photo magazines and newspapers and several uncategorized items the items included in the categories described above can fairly be divided into harlow items and non-harlow items the 22respondent’s brief is unclear as to whether respondent contends that all of petitioner’s expenditures including those not related to the harlow project were personal we address other expenses because respondent did not concede the depreciation amount with respect to other assets except as discussed supra note 23we understand that the vint magazine-library category of the depreciation schedule correlates with the dues and periodicals category of exhibit 34-j harlow items include the archival photographs of ms harlow and the vintage magazines containing harlow materialdollar_figure the non- harlow items consist of other items purchased in that were unrelated to ms harlow and were included in the calculation of the disputed deduction respondent argues that the harlow items were part of an extensive collection of harlow-related items that petitioner should not be permitted to depreciate respondent argues that the items in question have an indefinite economic life and are not properly subject_to a cost_recovery allowance petitioner wanted to build a research library on ms harlow that is so comprehensive it will be the first place a person interested in ms harlow will go for information petitioner purchased the vintage magazines and the harlow photographs to add 24petitioner failed to explain how groups in exhibit 34-j relate to the two categories of assets petitioner acquired in that are on petitioner’s schedule c depreciation schedule however we were able to discern how exhibit 34-j relates to petitioner’s depreciation schedule by totaling amounts for each group in exhibit 34-j and matching those totals with categories on petitioner’s depreciation schedule this exercise revealed that petitioner also spent dollar_figure on books for his projects and for general research and dollar_figure on three autographed photos of ms harlow but deducted depreciation with respect to these items on his schedule a itemized_deductions respondent made no adjustments to petitioner’s schedule a except a computational adjustment and has not raised any issue regarding the propriety of splitting cost_recovery deductions with respect to assets related to ms harlow between the schedule a and schedule c exhibit 34-j also reveals that petitioner spent dollar_figure on photos and dollar_figure on magazines mostly from the 1930s but it is not clear whether petitioner claimed any deductions with respect to these materials to his already extensive collection of harlow material petitioner did not prove that the photographs or magazines he acquired in and which he kept in archival sleeves are assets that have a limited economic useful_life or are subject_to wear_and_tear decay or obsolescence as a result of their use if any in petitioner’s schedule c activity moreover while the items that petitioner added to his harlow library related to one of petitioner’s existing projects petitioner has failed to demonstrate how those items were used in his businessdollar_figure the record simply establishes that petitioner acquired the items to add to his harlow library and that the items may be of use to petitioner in his schedule c activity if as and when he is able to market his idea for a harlow book film script or screenplay in short petitioner who bears the burden_of_proof see rule a has failed to convince us that the assets in question were not acquired primarily for his personal_use and enjoyment that the assets were actually placed into service in his schedule c activity or that the assets were depreciable or amortizable 25mr vieira credibly testified that he turned to petitioner’s research library in years before for photographs and quotes from the harlow period when he worked on his books about hollywood history and that he actually compensated petitioner to the tune of dollar_figure for the right to use some of petitioner’s harlow materials we infer from the record however that the items used were not the items acquired in and that are at issue here with respect to the non-harlow items designated general ongoing research petitioner did not introduce evidence to identify specifically what these items were or how the items were used if at all in his schedule c business activity at the same time the descriptions of items for example magazine or photo were generic and suggest that the purchased items could have been for amusement and entertainment rather than for business without meaningful evidence identifying with specificity the items purchased and their connection with petitioner’s schedule c business activity we simply cannot conclude that the items in question were properly depreciated or amortized during accordingly we sustain respondent’s disallowance of the cost_recovery deduction with respect to items designated general ongoing research see sec_262 sec_1_167_a_-1 income_tax regs the last group the uncategorized items included several items two admission tickets to a titanic exhibition a dollar_figure admission to the rose bowl swap meet a dollar_figure warranty for a tv a dollar_figure sears maintenance bill for a vacuum cleaner two admissions totaling dollar_figure to knott’s berry farm and dollar_figure for gym membership duesdollar_figure with the possible exception of the titanic exhibition 26petitioner asserts that none of those items were included in the schedule c deductions however the total for the category dues and periodicals appears to include these items and the total for that group on exhibit 34-j in turn equals the continued tickets there is no credible_evidence in the record that any of these expenditures were for business_assets that are depreciable with respect to the titanic exhibition tickets although petitioner credibly testified that he had sold documentary footage involving the titanic and that he continues to pursue his titanic project he did not show how the two admission tickets were related if at all to the project and whether the tickets were property for which a depreciation or amortization deduction was appropriate in addition the purchase of the second ticket suggests the exhibition visit was social and petitioner failed to offer any credible_evidence regarding the business_purpose of the visit we sustain respondent’s determination with respect to the deductions relating to assets acquired in expenditures with respect to assets purchased in a promotion goodwill and promotion goodwill ms vargas testified that the promotion goodwill category included self-promoting parties meals and other forms of building petitioner’s business petitioner testified generally continued cost_basis for the category vint magazine-library on the depreciation schedule 27the years in parenthesis indicate when petitioner acquired the particular category of assets the headings correspond to the lines on the depreciation schedule that the promotion category included the costs of flowers wine and things to build relationships on the basis of the very sparse and general record we are unable to conclude that the expenditures included in this category directly relate to petitioner’s business and are not personal or that the expenditures generated depreciable assets we sustain respondent’s determination with respect to this category b furniture and fixtures petitioner testified that in he purchased bookshelves and filing cabinets but he did not testify what these items were used for nor did he introduce any receipts to substantiate the nature of the items purchased the record contains no evidence to establish that petitioner used the items in his business and not as household_items accordingly we sustain respondent’s determination with respect to this category see sec_262 sec_1_167_a_-1 income_tax regs c salary promotion research library petitioner offered no testimony regarding these expenditure categories because petitioner did not prove what items he acquired or their relationship if any to his schedule c activity we sustain respondent’s determination with respect to these categories d books although petitioner did not introduce into evidence the list of books he purchased in he testified that his research library contains books about the titanic calamity jane the black donnellys and joan of arc when testifying about the expenditures categorized as books purchased in petitioner stated that this category includes all the books that i’ve just described earlier however the record contains no specifics on the assets purchased the record does not allow us to conclude that the books purchased were not for amusement and entertainment or for general personal_use accordingly we sustain respondent’s determination with respect to this category e artist supply research tapes theater photos dues and periodicals animation art research photo reference library petitioner testified with varying degrees of certainty what expenses were grouped under these categories with respect to artist supplies purchased in petitioner testified that the category includes items to generate design work characters and backgrounds petitioner also testified that the category photos reflecting items purchased during consisted of modern prints with the cost of up to dollar_figure and that the category research tapes theater reflecting expenditures made during included cds and films of the period and movie theater admissions i was going to the movie theater and studying what i’m watching with respect to the animation art category petitioner testified that the category may include cells from past animated features that he would use for his projects but he only loosely connected the category with the calamity jane projectdollar_figure petitioner’s testimony regarding dues and periodicals and animation art acquired in was even less certain he testified that dues and periodicals probably consisted of newspapers and magazines for his research library petitioner offered no evidence whatsoever to identify the items he purchased in and depreciated under the research photo category he testified only that the items in question were probably archival photographs acquired for specific projects petitioner testified that the items acquired in and categorized as reference library probably included magazine articles looseleaf articles or newspaper articles although petitioner described in detail his various projects and testified generally that his research library contains photographs books magazines audio materials and dvds related to his projects he did not introduce any evidence identifying the specific items he acquired and how those items related to his business on this sparse and unhelpful record we cannot find 28petitioner testified that animation art may be cells from past animated features that would be used in conjunction with something like calamity jane that these expenditures were directly related to petitioner’s business and were not personal expenses or costs of general amusement entertainment or recreation which ordinarily are not deductible see sec_262 sec_274 petitioner’s broad testimony that he was engaged in projects and that his research library contains materials related to them does not prove that the unknown assets included in these categories were business_assets that were properly depreciated or amortized because petitioner bears the burden_of_proof see rule a and failed to carry it we sustain respondent’s determination vi conclusion we have considered all remaining arguments made by the parties and to the extent not discussed above we reject those arguments as irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
